Case 3:21-cv-06148-MAS-ZNQ Document 7 Filed 06/17/21 Page 1 of 2 PageID: 111




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 314-8010 / Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC


                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                             Case No. 3:21-cv-06148-MAS-ZNQ
                    Plaintiff,
                                                     [PROPOSED] ORDER
       v.

JOHN DOE subscriber assigned IP
address 72.76.128.73,

                    Defendant.


      THIS MATTER having been opened to the Court by John C. Atkin, Esq., on

behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), on a Motion for an extension

of time within in which to effectuate service of process in this matter, pursuant to

Federal Rule of Civil Procedure 4(m); it appearing that Defendant John Doe

subscriber assigned IP address 72.76.128.73 (“Defendant”) has not yet been served

in this matter; the Court having considered Plaintiff’s written submissions in
Case 3:21-cv-06148-MAS-ZNQ Document 7 Filed 06/17/21 Page 2 of 2 PageID: 112




connection with the motion pursuant to Federal Rule of Civil Procedure 78, and for

good cause shown,

      IT IS on this _____           June
                    17th day of ________________, 2021,

      ORDERED that Plaintiff’s motion [ECF No. 6] is GRANTED; and

      IT IS FURTHER ORDERED that Plaintiff’s time to effectuate service of

process on Defendant is extended to September 24, 2021.


                               By:   _______________________________
                                          s/ Zahid N. Quraishi
                                     The Honorable Zahid N. Quraishi
                                     United States Magistrate Judge


     Opposed
     Unopposed




                                        2
